Citation Nr: 1011075	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 26, 
2007 for the reinstatement or restoration of a 10 percent 
disability rating for right foot plantar warts.  





ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel





INTRODUCTION

The Veteran had active military service from October 1977 to 
May 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  In a September 1983 rating decision, the RO granted the 
Veteran's claim of service connection for right foot plantar 
warts, and assigned a 10 percent rating, effective on May 15, 
1983.  

2.  In March 1988, the Veteran failed to report to a VA 
reexamination without good cause, even though there is a 
presumption notice was sent to his address of record.  No 
notice was returned as undeliverable.  

3.  In July 1988 and November 1988, following the Veteran's 
failure to report for a scheduled VA reexamination, the RO 
sent the Veteran a pretermination letter and then a final 
discontinuance letter to his address of record in New York.  
The discontinuance of benefits was effective on November 1, 
1988.  No notice was returned as undeliverable.  The proper 
procedures for a discontinuance of benefits were followed.  

4. On December 26, 2007, the Veteran requested that his 
service-connected right foot plantar warts be reevaluated and 
that a 10 percent rating be restored. 

5.  The claims folder is negative for any claim or clinical 
evidence relating to the Veteran's right foot plantar warts 
after the November 1, 1988 discontinuance of benefits but 
prior to the December 26, 2007 informal increased rating 
claim.  As such, there is no basis for an earlier effective 
date.  


CONCLUSION OF LAW

The criteria for establishment of an effective date earlier 
than December 26, 2007 for the reinstatement or restoration 
of a 10 percent disability rating for right foot plantar 
warts are not met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.158, 
3.327, 3.330, 3.400, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) expanded VA's 
duties to notify and assist Veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
Veteran of the type of evidence needed to substantiate his 
claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).

Here, though, the VCAA has no effect on this effective date 
appeal since resolution of this issue is solely one of 
statutory interpretation such that the claim is barred as a 
matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 2002).  See, too, Sabonis v. Brown, 6 Vet. App. 426 
(1994); VAOPGCPREC 5-2004 (June 23, 2004).  

Pertinent Facts and Contentions

In a September 1983 rating decision, the Veteran was awarded 
service connection for right foot plantar warts.  The Veteran 
was assigned a 10 percent disability rating under Diagnostic 
Codes 7819-7816, new benign skin growths rated as eczema.  
38 C.F.R. § 4.118 (1983).  A subsequent May 1986 rating 
decision also affirmed the 10 percent rating.  

However, several years later, the Veteran was scheduled for a 
March 1988 VA reexamination in connection with continuing 
entitlement to his 10 percent rating. The record reflects 
that the Veteran failed to report to the examination.  The RO 
then issued the Veteran a July 1988 pretermination notice due 
to his failure to appear.  He was advised that payment for 
the disability for which the reexamination was scheduled 
would be discontinued, and he was informed of the prospective 
date of discontinuance, and of the reason for the proposed 
reduction.  He was given 60 days to indicate his willingness 
to report to another VA examination.  The pretermination 
notice also included a statement of the Veteran's procedural 
and appellate rights.  The Veteran did not respond within 60 
days.  

The RO then issued the Veteran a November 1988 final 
termination notice.  In this notice, the RO informed the 
Veteran that his benefit payments had stopped as of November 
1, 1988.  That is, due to his failure to report to his March 
1988 VA examination, the Veteran's disability compensation 
benefits were discontinued, i.e., his evaluation was reduced 
to 0 percent by mechanical operation of the rating schedule 
at 38 C.F.R. § 3.655(c).  The Veteran was given notice of his 
procedural and appellate rights.  But he did not file an 
appeal.

Subsequently, the RO issued the Veteran a July 1989 notice 
letter reminding him that his benefits were stopped on 
November 1, 1988.  The Veteran was once again advised that he 
could still report to a VA examination for the purpose of 
determining continued entitlement to benefits for his right 
foot plantar warts.  The Veteran was given notice of his 
procedural and appellate rights.  Again, however, he did not 
file an appeal.

The RO sent the above July 1988, November 1988, and July 1989 
notice of discontinuance letters to the most current New York 
address the Veteran had provided at that time.  Not one of 
the three letters was returned as undeliverable, and the 
Veteran never inquired as to why his benefits had been 
stopped.  

Many years later, in December 2007, the Veteran filed a claim 
for an increased rating, indicating he had not received 
compensation for his right foot plantar warts at a 10 percent 
level since the 1980s.  He requested a reexamination.  The 
Veteran was provided with a reexamination in March 2008.  The 
RO then restored the Veteran's 10 percent rating for his 
right foot plantar warts in an April 2008 decision.  The RO 
reassigned the 10 percent rating under a new Diagnostic Code 
- 5284, other foot injuries.  This 10 percent rating was 
effective December 26, 2007, the date his informal increased 
rating claim was received.  

In summary, the Veteran's right foot plantar wart disability 
was rated as 10 percent disabling from May 15, 1983 to 
November 1, 1988.  This disability was discontinued from 
November 1, 1988 to December 26, 2007, effectively causing it 
to be 0 percent disabling.  This disability was restored to a 
10 percent rating effective December 26, 2007.  

The Veteran asserts that he did not receive notification of 
the March 1988 VA examination request, in addition to the 
July 1988, November 1988, and July 1989 discontinuation of 
benefits letters.  As such, he believes that his benefits 
were erroneously reduced.  He believes that he is entitled to 
an earlier effective date for the reinstatement of a 10 
percent rating retroactive to 1984 (the Veteran mistakenly 
indicates his benefits were reduced in 1984 as opposed to 
1988).  He contends that the RO improperly reinstated his 10 
percent benefits on December 26, 2007, the date his informal 
claim was received.  See June 2008 Notice of Disagreement 
(NOD); December 2008 Substantive Appeal.  Thus, the first 
question on appeal becomes whether the RO, in fact, fulfilled 
its responsibilities to provide the Veteran with notice of 
the scheduled March 1988 VA examination, the discontinuance 
of his benefits, and his right to appeal the decision to 
discontinue his benefits.  The second question on appeal 
becomes whether the RO assigned the proper effective date for 
resumption of the 10 percent rating of December 26, 2007. 




Governing Law and Regulations

Claimants and their representatives are entitled to notice of 
any decision made by VA affecting the payment of benefits or 
the granting of relief.  38 C.F.R. § 3.103(b).

Reexaminations will be requested whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability.  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report to such examinations.  When entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action is to be taken in 
accordance with 38 C.F.R. § 3.655(b) and (c), as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a) (2009).

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, the VA shall issue a 
pretermination notice advising the payee that payment for the 
disability or disabilities for which the reexamination was 
scheduled will be discontinued, or, if a minimum evaluation 
is established in 38 C.F.R. Part IV, or there is an 
evaluation protected under 38 C.F.R. § 3.951, reduced to the 
lower evaluation.  Such notice is to include the prospective 
date of discontinuance or reduction, the reason therefore, 
and a statement of the claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 days to indicate 
his or her willingness to report for a reexamination, or to 
present evidence that payment for the disability or 
disabilities for which the reexamination was scheduled should 
not be discontinued or reduced.  If the claimant, within 60 
days, indicates willingness to report for reexamination or to 
present evidence, discontinuance will be deferred until such 
examination or evidence is received or conducted.  38 C.F.R. 
§ 3.655(c)(1), (3).  

But if there is no response within 60 days, or if the 
evidence submitted does not establish continued entitlement, 
payment for such disability or disabilities shall be 
discontinued or reduced as of the date indicated in the 
pretermination notice, or the date of last payment, whichever 
is later.  38 C.F.R. § 3.655(c)(2); see also 38 C.F.R. § 
3.105(e) (2009) (allowing for the reduction in evaluation of 
a service-connected disability when considered warranted by 
the evidence, but only after following certain procedural 
guidelines).

Reexamination will be requested whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability.  Generally, no periodic 
reexamination will be scheduled if the disability is 
established as static; when the findings and symptoms shown 
by examinations have persisted without material improvement 
for a period of five years or more; where the disability is 
permanent in character and of such nature that there is no 
likelihood of improvement; in cases of Veterans over 55 years 
of age, except under unusual circumstances; when the rating 
is the prescribed scheduled minimum rating; or where combined 
disability evaluation would not be affected if the future 
examination should result in reduced evaluation for one or 
more conditions.  38 C.F.R. § 3.327 (2009).  However, none of 
the above guidelines are to be construed as limiting VA's 
authority to request reexaminations, or periods of hospital 
observation, at any time in order to ensure the disabilities 
accurately rated.  Id.

Where a Veteran fails without adequate reason to respond to 
an order to report for a VA examination within one year from 
the date of request and payments have been discontinued, the 
claim will be considered abandoned.  38 C.F.R. 3.158(b).  
Where evidence requested for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, payments shall commence not 
earlier than the date of filing of the new claim.  38 C.F.R. 
§ 3.158(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
latter.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be pain or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

The resumption of payment when a claimant subsequently 
reports for VA examination are governed by the provisions of 
38 C.F.R. § 3.655 (failure to report for VA examination) and 
38 C.F.R. § 3.158 (abandoned claims), as mentioned above.  
The period following the termination for which benefits are 
precluded by the cited regulations will be stated in the 
rating.  If the evidence is insufficient to evaluate 
disability during any period following the termination for 
which payments are not otherwise precluded, the rating will 
contain a notation reading, "Evidence insufficient to 
evaluate from ___ to ___."  38 C.F.R. § 3.330.

Analysis

The Veteran has asserted he did not receive notification of 
the March 1988 VA examination request, in addition to the 
July 1988, November 1988, and July 1989 discontinuation of 
benefits letters.  He mentions that the notices of the VA 
reexamination and discontinuance may have been sent to a 
Puerto Rico address, instead of his correct New York address 
at that time.  See December 2008 Substantive Appeal.  

As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  The Court has applied the presumption of 
regularity to various processes and procedures throughout the 
VA administrative process, including the RO's mailing of 
notice of a VA medical examination.  Jones v. West, 12 Vet. 
App. 98, 100-02 (1998).  The presumption of regularity is not 
absolute; however, it may be overcome only by the submission 
of "clear evidence to the contrary."  Ashley v. Derwinski, 
2 Vet. App. 307, 309 (1992).  A claimant's mere statement of 
nonreceipt is insufficient for that purpose.  See Butler v. 
Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001). 

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the 
Court noted that VA is required only to mail notice to the 
latest address of record in order for the presumption of 
regularity to attach.  In addition, according to VA 
regulation, notification for VA purposes is written notice 
sent to the claimant's last address of record.  38 C.F.R. § 
3.1(q).  However, when the claimant submits "clear evidence 
to the contrary" to the effect that VA's "regular" mailing 
practices were not followed or were not regular, the 
Secretary is no longer entitled to the benefit of the 
presumption of regularity.  Warfield v. Gober, 10 Vet. App. 
483, 486 (1997).  The burden then shifts to the Secretary to 
show that the document in question was mailed to the 
claimant.  Id.  But in the normal course of events, it is 
generally the Veteran's burden to keep VA apprised of his 
whereabouts.  If he does not do so, VA is not obligated to 
"turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  

Most recently, the Court reasoned that since the regular 
practices of VA do not include maintaining a hard copy of the 
Veteran's notice of his/her scheduled VA examination, under 
the presumption of regularity, the absence of any such copy 
from the claims file, coupled with the Veteran's allegation 
of non-receipt of such notice, cannot be used as evidence to 
demonstrate that that notice was not mailed.  The Court added 
that there is no independent requirement for a hard copy of 
the notice to report for a VA examination to be contained in 
the claims file for the presumption of regularity to apply.  
Kyhn v. Shinseki, No. 07-2349 (U.S. Vet. App. January 15, 
2010).  

In the present case, the Veteran asserts he did not receive 
notice of the March 1988 VA reexamination.  Indeed, the 
record is negative for a hard copy of the Veteran's notice of 
his scheduled VA reexamination in March 1988.  However, a VA 
reference slip dated in May 1988 does not indicate that 
notice of the VA reexamination was returned as undeliverable.  
In addition, the July 1988, November 1988, and July 1989 
discontinuation of benefits letters, which notified the 
Veteran of his failure to appear at the VA reexamination, are 
present in the claims folder and were clearly sent to the 
most current address of record in New York provided by the 
Veteran at that time.  Contrary to the Veteran's assertions, 
they were not sent to an address in Puerto Rico.  None of 
these letters were returned as undeliverable.  Moreover, the 
Veteran has not provided any other good cause or explanation 
for his failure to report for his March 1988 VA 
reexamination.  See 38 C.F.R. § 3.655(a).  Most importantly, 
the Veteran did not provide any explanation for his failure 
to report to the VA examination and failure to respond to the 
discontinuance of benefits, for nearly 20 years until 
December 2007.  

In summary, the proper procedures for a discontinuance of 
benefits under 38 C.F.R. § 3.655(c) for the Veteran's failure 
to report to the March 1988 reexamination were followed in 
this case.  The provisions of 38 C.F.R. § 3.655(c) govern the 
circumstances when a claimant does not report for a VA 
examination when the issue is continuing eligibility.  In the 
present case, as discussed above, the Veteran is presumed to 
have received the notice of the March 1988 VA reexamination 
appointment because it was not returned to the RO as 
undeliverable.  In addition, under the Kyhn case, supra, 
there is no independent requirement for a hard copy of the 
notice to report for a VA examination to be contained in the 
claims file.  The Veteran's allegation of nonreceipt of this 
notice, even coupled with the fact that a copy of the notice 
is missing from the file, does not constitute clear evidence 
to rebut the presumption of regularity.  Id.  

Pursuant to § 3.655(c), the Veteran was issued a 
pretermination notice in July 1988, with a proposed date for 
stopping benefits, and he was given 60 days to reply with his 
willingness to report to a rescheduled examination, or 
present new evidence why his benefit should not be stopped.  
Yet no response from the Veteran is of record.  He was 
subsequently provided with a final discontinuance notice in 
November 1988, and given notice of his procedural and 
appellate rights.  He did not respond to either letter, or to 
even a subsequent July 1989 letter reminding the Veteran of 
his  failure to appear to the VA examination and his failure 
to respond to the discontinuance of benefits.  Inasmuch as no 
letter was returned to the RO as undeliverable, these letters 
are also presumed to have been delivered to the Veteran.  As 
such, the Board finds that the notice requirements for his 
discontinuance of a 10 percent rating based on failure to 
report to a VA reexamination were met.  In short, the 
discontinuance of benefits with an effective date of 
discontinuance of November 1, 1988 was proper.  See 38 C.F.R. 
§ 3.655(c)(2).  

The Board further notes that since the Veteran's evaluation 
was essentially reduced to 0 percent by mechanical operation 
of the rating schedule at 38 C.F.R. § 3.655(c), the 
provisions at 38 C.F.R. § 3.344 are not for application.  In 
this regard, the provision at 38 C.F.R. § 3.344 which would 
otherwise be operative (i.e., 38 C.F.R. § 3.344 (c)), 
contemplates that "reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating."  However, as a practical matter in 
cases such as this, where a claimant fails to report for his 
examinations, no "reexamination" can be undertaken, and the 
issue of improvement cannot be ascertained.

The second question in this case involves whether the RO 
assigned the proper effective date for resumption of the 10 
percent rating of December 26, 2007.  In this regard, the 
earlier request for purposes of determining continuing 
entitlement was considered to be abandoned because of the 
Veteran's failure to reply within one year from the date of 
the July 1988 pretermination letter notifying him of his 
failure to report to the scheduled VA reexamination.  In that 
event, compensation cannot be reinstated earlier than the 
date of filing of a new claim.  See 38 C.F.R. § 3.158(a), 
(b).  The Board is unable to identify any formal or informal 
claim filed after suspension of benefits dated after November 
1, 1988 but prior to the informal increased rating claim 
received on December 26, 2007, which could provide a basis 
for an earlier effective date.  There is also no indication 
of complaints or medical treatment for his right foot plantar 
warts between November 1, 1988 and December 26, 2007, and 
certainly no evidence of a 10 percent disability level.  
Since his December 2007 claim to reopen was over 19 years 
later, the Board finds that the earlier claim was abandoned.  
Therefore, the Board has determined that the RO properly 
recognized the date of filing of the Veteran's new informal 
increased rating claim on December 26, 2007, as the effective 
date for granting reinstatement of his discontinued benefits.  
This claim to reopen was subsequently validated by VA 
examinations dated March 2008 and August 2008.  See also 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.   

The above is consistent with 38 C.F.R. § 3.330, which governs 
the resumption of compensable evaluations when a Veteran 
subsequently reports for VA examination. This is also 
consistent with 38 C.F.R. § 3.655(c)(3) which provides that 
when a claimant fails to report for such rescheduled 
examination, payment shall be reduced or discontinued as of 
the date of last payment and shall not be further adjusted 
until a VA examination has been conducted and the report 
reviewed.  Because there is a complete absence of evidence 
sufficient to evaluate the disability during any period 
following the initial termination in November 1988 until the 
Veteran finally presented himself for a VA examination in 
March 2008 the effective date in this case is properly 
established as the date of his claim to reopen, received in 
December 2007. 

In short, the Veteran's failure to appear to the periodic VA 
examination in March 1988 for his right foot plantar warts 
resulted in the discontinuance of his VA compensation for 
that disability.  It is notable that in March 1988 this was a 
nonstatic disorder which had not been rated at 10 percent for 
a period of five years or more at that juncture (see 38 
C.F.R. § 3.327).  All the Veteran had to do after the 
discontinuance in November 1988 was to have presented himself 
for VA examination or to have otherwise submitted competent 
clinical evidence showing continuity of symptomatology 
consistent with the previously established 10 percent 
evaluation.  The fact that the Veteran failed to present for 
an examination or to submit other evidence demonstrating the 
level of impairment of his right foot plantar wart disorder 
is not the fault of VA.  It is not clear why the Veteran did 
not contest his discontinuance of his 10 percent rating until 
nearly two decades after the discontinuance occurred.  As 
soon as the Veteran presented for an examination and 
continuing disability was confirmed, his benefits were 
resumed consistent with the applicable regulations effective 
from the date of his claim to reopen on December 26, 2007.  
No earlier effective date is warranted based upon the 
evidence on file.

Because the law, and not the evidence, is dispositive in this 
case, as a matter of law the claim for an effective date 
earlier than December 26, 2007 for the reinstatement or 
restoration of a 10 percent disability rating for right foot 
plantar warts must be denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An effective date earlier than December 26, 2007 for the 
reinstatement or restoration of a 10 percent disability 
rating for right foot plantar warts is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


